
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT


        This Expense Support and Conditional Reimbursement Agreement (this
"Agreement") is made this 9th day of April, 2018, by and between FS ENERGY AND
POWER FUND, a Delaware statutory trust (the "Fund"), and FS/EIG ADVISOR, LLC, a
Delaware limited liability company (the "Adviser").

        WHEREAS, the Fund is a non-diversified, closed-end management investment
company that has elected to be regulated as a business development company under
the Investment Company Act of 1940, as amended (the "Investment Company Act");

        WHEREAS, the Adviser is the Fund's investment adviser; and

        WHEREAS, the Fund and the Adviser have determined that it is appropriate
and in the best interests of the Fund to ensure that no portion of distributions
made to the Fund's shareholders will be paid from the Fund's offering proceeds
or borrowings.

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the parties hereby agree as follows:

1.     Adviser Expense Payments to the Fund.

        (a)   On a quarterly basis, the Adviser shall reimburse the Fund in an
amount equal to the difference between the Fund's cumulative distributions paid
to the Fund's shareholders in each calendar quarter less Available Operating
Funds (defined below) received by the Fund on account of its investment
portfolio during such calendar quarter. Any payments required to be made by the
Adviser pursuant to the preceding sentence shall be referred to herein as an
"Expense Payment."

        (b)   The Adviser's obligation to make an Expense Payment shall
automatically become a liability of the Adviser and the right to such Expense
Payment shall be an asset of the Fund on the last business day of the applicable
calendar quarter. The Expense Payment for any calendar quarter shall be paid by
the Adviser to the Fund in any combination of cash or other immediately
available funds, and/or offset against amounts due from the Fund to the Adviser,
no later than the earlier of (i) the date on which the Fund closes its books for
such calendar quarter and (ii) forty-five days after the end of such calendar
quarter.

        (c)   For purposes of this Agreement, "Available Operating Funds" means
the sum of (i) the Fund's net investment company taxable income (including net
short-term capital gains reduced by net long-term capital losses), (ii) the
Fund's net capital gains (including the excess of net long-term capital gains
over net short-term capital losses) and (iii) dividends and other distributions
paid to the Fund on account of preferred and common equity investments in
portfolio companies (to the extent such amounts listed in clause (iii) are not
included under clauses (i) and (ii) above).

2.     Reimbursement of Expense Payments by the Fund.

        (a)   Following any calendar quarter in which Available Operating Funds
exceed the cumulative distributions paid to the Fund's shareholders in such
calendar quarter (the amount of such excess being hereinafter referred to as
"Excess Operating Funds"), the Fund shall pay such Excess Operating Funds, or a
portion thereof in accordance with Sections 2(b), 2(c) and 2(d), as applicable,
to the Adviser until such time as all Expense Payments made by the Adviser to
the Fund within three years prior to the last business day of such calendar
quarter have been reimbursed. Any payments required to be made by the Fund
pursuant to this Section 2(a) shall be referred to herein as a "Reimbursement
Payment."

        (b)   Subject to Sections 2(c) and 2(d), as applicable, the amount of
the Reimbursement Payment for any calendar quarter shall equal the lesser of
(i) the Excess Operating Funds in such calendar quarter and (ii) the aggregate
amount of all Expense Payments made by the Adviser to the Fund within three
years prior to the last business day of such calendar quarter that have not been
previously reimbursed by the Fund to the Adviser.

        (c)   Notwithstanding anything to the contrary in this Agreement, the
amount of the Reimbursement Payment for any calendar quarter shall be reduced to
the extent that such Reimbursement Payment, together with all other
Reimbursement Payments paid during that fiscal year,

1

--------------------------------------------------------------------------------



would cause Other Operating Expenses (as defined below) (on an annualized basis
and net of any Expense Payments received by the Fund during such fiscal year) to
exceed the lesser of (i) 1.75% of the Fund's average net assets attributable to
the Fund's common shares for the fiscal year-to-date period after taking such
Expense Payments into account and (ii) the percentage of the Fund's average net
assets attributable to the Fund's common shares represented by Other Operating
Expenses during the fiscal year in which such Expense Payment was made
(provided, however, that this clause (ii) shall not apply to any Reimbursement
Payment which relates to an Expense Payment made during the same fiscal year).
For purposes of this Agreement, "Other Operating Expenses" means the Fund's
total Operating Expenses (as defined below), excluding base management fees,
incentive fees, organization and offering costs, financing fees and costs,
interest expense, brokerage commissions and extraordinary expenses. "Operating
Expenses" means all operating costs and expenses incurred, as determined in
accordance with generally accepted accounting principles for investment
companies. The calculation of average net assets shall be consistent with such
periodic calculations of average net assets in the Fund's financial statements.

        (d)   Notwithstanding anything to the contrary in this Agreement, no
Reimbursement Payment for any calendar quarter shall be made if the annualized
rate of regular cash distributions declared by the Fund at the time of such
Reimbursement Payment is less than the annualized rate of regular cash
distributions declared by the Fund at the time the Expense Payment was made to
which such Reimbursement Payment relates.

        (e)   The Fund's obligation to make a Reimbursement Payment shall
automatically become a liability of the Fund and the right to such Reimbursement
Payment shall be an asset of the Adviser on the last business day of the
applicable calendar quarter. The Reimbursement Payment for any calendar quarter
shall be paid by the Fund to the Adviser in any combination of cash or other
immediately available funds as promptly as possible following such calendar
quarter and in no event later than forty-five days after the end of such
calendar quarter. Any Reimbursement Payments shall be deemed to have reimbursed
the Adviser for Expense Payments in chronological order beginning with the
oldest Expense Payment eligible for reimbursement under this Section 2.

        (f)    All Reimbursement Payments hereunder shall be deemed to relate to
the earliest unreimbursed Expense Payments made by the Adviser to the Fund
within three years prior to the last business day of the calendar quarter in
which such Reimbursement Payment obligation is accrued.

3.     Termination and Survival.

        (a)   This Agreement shall become effective as of the date of this
Agreement.

        (b)   This Agreement may be terminated at any time, without the payment
of any penalty, by the Fund or the Adviser at any time, with or without notice.

        (c)   This Agreement shall automatically terminate in the event of
(i) the termination by the Fund of the Investment Advisory and Administrative
Services Agreement, dated April 9, 2018, between the Fund and the Adviser;
(ii) the board of trustees of the Fund making a determination to dissolve or
liquidate the Fund; or (iii) a liquidity event of the Fund, including but not
limited to (1) a listing of the Fund's common shares on a national securities
exchange, (2) the sale of all or substantially all of the Fund's assets, either
on a complete portfolio basis or individually, followed by a liquidation or
(3) a merger or another transaction approved by the board of trustees in which
shareholders of the Fund receive cash or shares of a publicly traded company.

        (d)   Sections 3 and 4 of this Agreement shall survive any termination
of this Agreement. Notwithstanding anything to the contrary, Section 2 of this
Agreement shall survive any termination of this Agreement with respect to any
Expense Payments that have not been reimbursed by the Fund to the Adviser.

4.     Miscellaneous

        (a)   The captions of this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

2

--------------------------------------------------------------------------------



        (b)   This Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof.

        Notwithstanding the place where this Agreement may be executed by any of
the parties hereto, this Agreement shall be construed in accordance with the
laws of the State of Delaware. For so long as the Fund is regulated as a
business development company under the Investment Company Act, this Agreement
shall also be construed in accordance with the applicable provisions of the
Investment Company Act. In such case, to the extent the applicable laws of the
State of Delaware or any of the provisions herein conflict with the provisions
of the Investment Company Act, the latter shall control. Further, nothing in
this Agreement shall be deemed to require the Fund to take any action contrary
to the Fund's Third Amended and Restated Declaration of Trust or the Fund's
Amended and Restated Bylaws, as each may be amended or restated, or to relieve
or deprive the board of trustees of the Fund of its responsibility for and
control of the conduct of the affairs of the Fund.

        (c)   If any provision of this Agreement shall be held or made invalid
by a court decision, statute, rule or otherwise, the remainder of this Agreement
shall not be affected thereby and, to this extent, the provisions of this
Agreement shall be deemed to be severable.

        (d)   The Fund shall not assign this Agreement or any right, interest or
benefit under this Agreement without the prior written consent of the Adviser.

        (e)   This Agreement may be amended in writing by mutual consent of the
parties. This Agreement may be executed by the parties on any number of
counterparts, delivery of which may occur by facsimile or as an attachment to an
electronic communication, each of which shall be deemed an original, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

[Remainder of page intentionally left blank]

3

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives as of the date first written
above.



    FS ENERGY AND POWER FUND
 
 
By:
 
/s/ MICHAEL C. FORMAN


--------------------------------------------------------------------------------

Name: Michael C. Forman
Title: Chief Executive Officer
 
 
FS/EIG ADVISOR, LLC
 
 
By:
 
/s/ MICHAEL C. FORMAN


--------------------------------------------------------------------------------

Name: Michael C. Forman
Title: Chief Executive Officer

[Signature Page to Expense Support and Conditional Reimbursement Agreement]

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24



EXPENSE SUPPORT AND CONDITIONAL REIMBURSEMENT AGREEMENT
